Dismissed and Memorandum Opinion filed November 8, 2016.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-16-00731-CR

                      TREY ANTHONY HARDY, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1485217

                  MEMORANDUM                        OPINION
      Appellant Trey Anthony Hardy entered a plea of guilty to aggravated robbery with
a deadly weapon. Appellant and the State agreed that appellant’s punishment would not
exceed confinement in prison for more than 15 years. In accordance with the terms of
this agreement with the State, on September 12, 2016, the trial court sentenced appellant
to confinement for 15 years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a timely, written notice of appeal. We dismiss the
appeal.
       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is not a plea bargain case and the defendant has the right of
appeal. See Tex. R. App. P. 25.2(a)(2). The certification is incorrect. An agreement that
places a cap on punishment is a plea bargain for purposes of Texas Rule of Appellate
Procedure 25.2(a)(2). Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003)
(stating sentence-bargaining may be for recommendations to the court on sentences,
including a recommended “cap” on sentencing).

       Because appellant’s plea was made pursuant to a plea bargain, he may appeal only
matters raised by a written pre-trial motion or with the trial court’s permission. See Tex.
R. App. P. 25.2(a)(2). The record does not contain any appealable, pre-trial rulings.

       Accordingly, we DISMISS the appeal.



                                     PER CURIAM



Panel consists of Justices Christopher, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2